THOMPSON, District Judge.
The question is whether, the petition for renewal of the license having been filed after the adjudication in bankruptcy, the license granted upon that petition is after-acquired property, which does not pass as part of the bankrupt estate.
[ 1 ] Judge Holland decided in the Case .of Wiesel & Knaup, 23 Am. *545Bankr. Rep. 59, 173 Fed. 718, that the right of a bankrupt to apply for renewal of his license is an asset which passes to his trustee, and that, where the application was filed prior to adjudication, the rights under such application passed to the trustee in bankruptcy. I think the case at bar may be readily distinguished from that case. At the time of adjudication no application for renewal of the license had been filed. Applications of the receiver, the purchaser, and the bankrupt were subsequently filed, and a license for the year beginning June 1, 1913, was, upon consideration of petitions of all parties, granted by the court of quarter sessions to the bankrupt. If the right to apply for a license had matured by the filing of an application prior to adjudication, the case would come within the rule in the Case of Wiesel & Knaup, supra.
In Buck’s Estate, 185 Pa. 57, 39 Atl. 821, 64 Am. St. Rep. 816, it was held by Mr. Chief Justice Fell that a license to sell liquor is a personal privilege, which at the death of the licensee does not go to his representatives, and is not an asset of his estate. And in Whit-lock’s License, 39 Pa. Super. Ct. 34, distinguished by Judge Holland from the Wiesel Case, it was held that a liquor license granted to a person after he has been adjudicated a bankrupt belongs to him personally, and not to his receiver in bankruptcy, and that the receiver has no right to sell such license as an asset of the bankrupt’s estate.
In the present case the receiver, after adjudication, applied for a renewal of the license, which application was refused by the quarter sessions court. Whatever inchoate rights existed prior to the adjudication and passed out of the bankrupt at the time of his adjudicación were in the nature of a personal privilege. If the license court had seen fit to confer this privilege upon the receiver of the bankrupt estate, it would have been within its discretion to do so. The action of the court of quarter sessions in granting the license to the bankrupt vested the personal privilege arising under the license in the bankrupt as of the time the license was granted.
[2] Questions affecting title to property which is created under a state statute must be construed in accordance with the rules of property established by the decisions of the state courts. Smith Typewriter Co. v. Alleman, 199 Fed. 1, 117 C. C. A. 577; Burgess v. Seligman, 107 U. S. 20, 2 Sup. Ct. 10, 27 L. Ed. 359. The conclusion is inevitable to my mind that, under the rule of property established by the decisions of the state courts, the property in the license vested in the bankrupt, and it was, therefore, after-acquired property, and belongs to the licensee, and is no part of the bankrupt estate.
The order of the referee is therefore reversed, and the rule upon the bankrupt discharged.